Citation Nr: 1725666	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-17 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board notes that an unsigned rating decision, dated October 2009, is associated with the record; further, the record does not reflect this rating decision was issued to the Veteran.  As such, it does not reflect any official action for consideration.  Additionally, the Board notes that an April 1971 rating decision denied a claim of entitlement to service connection for pain in the arm, left leg and left knee; however, the Board finds that this did not constitute adjudication of entitlement to service connection for peripheral neuropathy of the lower extremities, and, as such, is not a prior final action in this regard.  

The Veteran's VA Form 9 reflected his desire to participate in a hearing before a member of the Board.  In a December 2012 letter from VA, the Veteran was notified that he had been scheduled for such a hearing on January 9, 2013.  However, the Veteran requested that this hearing be cancelled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d),(e) (2016).  

These issues were previously before he Board in December 2013, at which time they were remanded in attempt to obtain additional private treatment records and to schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral peripheral neuropathy of the lower extremities.  The Veteran was provided with a VA Peripheral Nerves Conditions examination in May 2016.  In June 2016, the RO received notice from private endocrinologist A. Goldenberg, M.D., as well as private neurologist A. Berdia, M.D., that the Veteran's treatment records were destroyed and no longer available; nonetheless, in July 2016, Dr. Berdia's office submitted records it had located from 2006.  As such, the Board finds that there has been substantial compliance with the Board's December 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The Board also notes that the Veteran was represented by a private attorney at the time of the December 2013 Remand.  However, in correspondence dated in June 2016, the Veteran terminated the services of this attorney.  In correspondence received in May 2017, the Veteran expressed his desire to represent himself in the current appeal.  


FINDINGS OF FACT

1.  The most probative evidence of record is against finding that the Veteran's cardiac disability is etiologically related to active service.

2.  The most probative evidence of record is against finding that the Veteran's bilateral peripheral neuropathy is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2016).

2.  The criteria for service connection for bilateral peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in August 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was most recently provided with a VA examination relevant to his claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities in May 2016; the Board finds that this examination is adequate, as it involved review of the record, examination of the Veteran, and an opinion as to whether the disability at issue was due to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that VA has not provided a medical examination with respect to the claim of entitlement to service connection for a cardiac disability, as the standard for VA to provide an examination was not satisfied.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered whether the Veteran is entitled to a VA examination or opinion for the issue of entitlement to service connection for a cardiac disability, but finds that he is not.  There is no competent evidence of record indicating that there may be an etiological relationship between the Veteran's active service and his diagnosed hypertension.  Although the Veteran asserts that he was exposed to Agent Orange or other chemical pollutants, this has not been demonstrated by the evidence.  As discussed in greater detail below, hypertension was not demonstrated in service or for many years after service discharge, and the Veteran has not asserted continuity of symptomatology since service.  Indeed, he indicated that he did not incur the disability until many years after service.  Accordingly, the Board finds that an etiology opinion is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (when only a conclusory generalized statement is provided by the Veteran, an examination may not be required).

In sum, VA met its obligations to notify and assist the Veteran by providing the Veteran with proper notice and obtaining the available records.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims.

II.  Service Connection Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, such as hypertensive heart disease and peripheral neuropathy, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In addition to the aforementioned principles, if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2013).  The Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  In addition, "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Id. at 1196. 

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance, which states that "brown water" Veterans served aboard smaller patrol vessels or supply vessels that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, ch. 2, sec. (C)(10)(k) (2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, then other exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once other exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Here, the Veteran's DD Form 214 and service treatment records document that the Veteran had sea service during the Vietnam era aboard the USS Blandy (DD-943) and the USS Lawrence (DDG-4).  These records do not show that the Veteran personally went ashore or that either ship sailed in the inland waters or docked at a port in the Republic of Vietnam.  A September 2007 response from the National Personnel Records Center (NPRC) found that there was no record indicating that the Veteran had in-country service in Vietnam, although the USS Blandy sailed in the official waters of the Republic of Vietnam on five occasions, from May 1968 to October 1968.  The records do show that the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  However, these awards are only indicative of the ship's presence in the official waters of Vietnam, which was already documented by NPRC.  Additionally, the Vietnam Service Medal is not in and of itself sufficient evidence of service in the Republic of Vietnam.  See Haas, 525 F.3d at 1168.  

The Veteran has submitted a March 2013 statement describing the actions of the USS Blandy and indicated that the ship engaged in combat with the enemy located on shore, including destroying or damaging enemy bunkers, bridges, trucks, rocket sites and observation towers.  However, this does not establish that the USS Blandy conducted operations on an inland brown water river or delta area.  VA Compensation & Pension Service initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even blue water vessels that did so temporarily.  The USS Blandy is not among the listed ships that operated in inland waterways or docked to the shore. 

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam but service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1196.  As the evidence does not support a finding that the USS Blandy was actually in the inland waters of Vietnam, as opposed to the "blue waters" off shore, his service aboard that vessel does not entitle him to the presumption of herbicide exposure.  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  There is no evidence of service on the Vietnam landmass.  In fact, the Veteran does not contend that he was on the Vietnam landmass.  The Veteran also does not contend he experienced other exposure to herbicides, nor is there any evidence of such.  Rather, he contends that he was exposed to herbicides while on the USS Blandy due to proximity with the Vietnam mainland. 

In consideration of the evidence of record, the Board finds that the record does not establish that the Veteran served in the Republic of Vietnam.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although early-onset peripheral neuropathy is specified as a disease that is associated with exposure to herbicide agents, service connection is not warranted for peripheral neuropathy on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Cardiac Disability 

The Veteran seeks entitlement to service connection for a cardiac disability.  He does not allege that he developed a cardiac disability in service; rather, he has argued that he developed a cardiac disability as a result of in-service exposure to herbicide agents and/or secondary to diabetes mellitus, type II.  As discussed above, service connection is not warranted on a presumptive basis because exposure to herbicide agents has not been shown.  Additionally, the Board's December 2013 decision denied entitlement to service connection for diabetes mellitus, type II; as such, entitlement to service connection for a cardiac disability as secondary to diabetes is not possible.  

Analyzing the claim under a direct theory of entitlement, the Veteran's post-service treatment records show a diagnosis of hypertension.  Thus, the first Shedden element is met.  

Nevertheless, the Board finds that the second and third Shedden elements have not been met.  That is, there was no evidence of elevated blood pressure readings or other cardiac symptomatology in his service treatment records.  His Report of Medical Examination at separation from service indicated that his heart was within normal limits, and that his blood pressure was 110/80 millimeters of mercury.  Moreover, other than the Veteran's own statements, there is no evidence suggesting a causal relationship between his current hypertension and his period of active duty service.  

Finally, there is no evidence that the Veteran's hypertension became manifest to a compensable degree within one year of his separation from active duty service.  Rather, the Veteran indicated on his October 2007 VA Form 21-526 that the disability had its onset in 2000, approximately 30 years following his separation from active duty service.  As such, his hypertension may not be presumed to have been incurred during service as a chronic disease.  

In sum, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply.  The claim for service connection for a cardiac disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran also seeks entitlement to service connection for bilateral peripheral neuropathy.  He does not allege that he developed peripheral neuropathy in service; rather, he has argued that he developed a neuropathy as a result of in-service exposure to herbicide agents and/or secondary to diabetes mellitus, type II.  As discussed above, service connection is not warranted on a presumptive basis because exposure to herbicide agents has not been shown.  Additionally, the Board's December 2013 decision denied entitlement to service connection for diabetes mellitus, type II; as such, entitlement to service connection for peripheral neuropathy as secondary to diabetes is not possible.  

Analyzing the claim under a direct-incurrence theory of entitlement, the Veteran's post-service treatment records show a diagnosis of peripheral neuropathy.  Thus, the first Shedden element is met.  

An April 1969 service treatment record noted complaints of pain and a feeling of restricted circulation in the Veteran's legs.  Thus, the second Shedden element is met.  

Nevertheless, the Board finds that the third Shedden element has not been met.  That is, other than the Veteran's statements, there is no evidence suggesting a causal relationship between the Veteran's current peripheral neuropathy and the pain and/or feeling of restricted circulation in the Veteran's legs noted in his service treatment records.  To the contrary, a February 2010 VA peripheral nerves examination report opined that it was at least as likely as not that the peripheral neuropathy was due to the Veteran's diabetes mellitus, type II, which the Board reiterates is not a service-connected disability.  An April 2010 VA examination addendum opined that the Veteran's peripheral neuropathy was less likely as not the result of his military service, and that it was less likely as not related to the pain and feeling of restricted circulation in his legs documented in his service treatment records on April 29, 1969.  Moreover, a May 2016 VA examination report opined that it was at least as likely as not that his peripheral neuropathy was secondary to his diabetes, and that it was not likely that his peripheral neuropathy was incurred in or caused by the complaints of pain and sensation of restricted circulation in the lower extremities noted during his period of active duty service.  The examiner based this opinion on the fact that, at the time of his prior VA examination in 2010,  the Veteran had reported his peripheral neuropathy did not have its onset until 2000, approximately 30 years following his separation from active duty service.  

Finally, there is no evidence that the Veteran's peripheral neuropathy became manifest to a compensable degree within one year of his separation from active duty service.  Rather, the Veteran indicated on his October 2007 VA Form 21-526 that the disability had its onset in 2000, approximately 30 years following his separation from active duty service.  At his February 2010 VA examination, the Veteran again reported that his bilateral lower extremity peripheral neuropathy started around 2000.  Although the Veteran reported aches in his back, legs, and knees, as well as stiffness and pain in his arms, at the time of a June 1971 VA examination, objective findings were negative and no diagnoses were rendered at that time.  As such, his peripheral neuropathy may not be presumed to have been incurred during service as a chronic disease.  

In sum, the Board finds that the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt rule does not apply.  The claim for service connection for a peripheral neuropathy of the bilateral lower extremities must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

With respect to both claims, the Board considered the statements of the Veteran concerning the etiologies of his cardiac disability and bilateral peripheral neuropathy of the lower extremities.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his disabilities and his military service.  In this regard, the record does not reflect that he has the requisite medical knowledge or training.  Thus, his statements regarding any such link are not competent.  See Jandreau, 492 F.3d at 1377.


ORDER

Service connection for a cardiac disability is denied.

Service connection for bilateral peripheral neuropathy is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


